Title: From Benjamin Franklin to Peter Templeman, 12 August 1763
From: Franklin, Benjamin
To: Templeman, Peter


Sir
Boston, Augt. 12. 1763
In my Journey from Philadelphia hither, I have had the Pleasure of meeting with sundry Persons in different Places, who are attempting the Produce of Silk from the Encouragement offered by the Society: And am persuaded that in time you will see very considerable Effects of that Encouragement.
The Produce of Potash, cheap enough to be exported with Profit to Britain, which had almost been despaired of here, and the Attempt nearly laid aside, is now revived by Mr. Willard of this Country, who, animated by the Society’s Offers, has persever’d in prosecuting the Design, and at length has found a more easy, certain, and much less expensive Process than what was heretofore known and used here, and which is said to produce a more perfect Commodity. He sends home by this Ship 23 Tons, hoping that the Society have continued their Premiums on that Article for the Year 1763. He is very frank and candid in communicating his Method, and willing it should be made public for the general Good. I would therefore recommend to the Society a particular Examination of the Qualities of this Potash; and if it is found excellent, as I am told it is, that Mr. Willard may receive some Mark of the Society’s Favour, tho’ the Premiums offer’d for 1762, should happen not to be continued.
With sincerest Wishes of Prosperity to the Society, and Success to their most laudable Endeavours for the Publick Prosperity, I am, Sir, Your most obedient and most humble Servant
B Franklin
Dr. Templeman
